DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1‐5 and 9‐23 are pending.
Claims 6‐8 are canceled.


Claim Rejections - 35 USC § 102 and/or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1‐2, 4-5 and 9‐23 are rejected under 35 U.S.C. 103 as being unpatentable over Pecen et al (US2014/0227981) in view of Caimi et al (US2006/0281423) and further in view of Spears et al (US2012/0056689).

Regarding claim 1, Pecen et al teaches an apparatus for providing a control signal for a variable impedance matching circuit, comprising:
a control module configured to generate a control signal for adjusting an impedance of a variable impedance matching circuit coupled to an antenna module,
(Pecen et al, Figs. 3, 6 and 19; “The sets of tuning values can be in different forms, such as sets that include two capacitor values and an inductor value for a matching network including two variable capacitors and a variable inductor”, [0023])
	Pecen et al does not expressly disclose but Caimi et al teaches:
a sensor circuit located in proximity to the antenna module, wherein the sensor circuit is configured to sense a power of an electromagnetic signal radiated by the antenna module and generate a sensor signal communicative thereof,
(Caimi et al, Fig. 11, RF probe 400; “an RF (radio frequency) probe 400 of FIG. 11 senses the radiated power in the near field region of a tunable antenna 404 responsive to the power amplifier 111. An antenna tuning system, such as those described herein (including the antenna processor/controller 113 of FIG. 2), tunes the antenna resonant frequency to maximize the probe response. The tuning may be in discrete predetermined steps or responsive to maximizing the sensed near field power”, [0099])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings 
	The combination of Pecen et al and Caimi et al further teaches:
wherein the control module is configured to
	access a memory circuit configured to store sets of control codes each comprising an initial code and a sequence of further control codes having a predetermined relationship with respect to the initial code,
(Pecen et al, “the identifying of the group of sets of tuning settings is based on each set of tuning settings of the group of sets of tuning settings being associated with the VSWR circle”, [0023]; Figs. 4-5, “If the TX forward power is constant during the matching process then the VSWR can be a direct map from the Pr measurement. In one embodiment, a table containing the quantized VSWR values can be used. For instance, the quantized Pr values can be in the index of the table. When the VSWR value is determined, the method can proceed as follows: 1. Obtain VSWR from table as indexed by Pr; 2. Search VSWR circles for data structure containing closest VSWR value; 3. Search VSWR circle element data, obtaining VSWR for each element set via table; 4. IF obtained VSWR with specific element set is less than or equal to VSWR_Target, then STOP; 5. ELSE search all quanta in selected VSWR circle and element set having least VSWR value OR load element values previously determined for minimum VSWR for mobile device in free-space”, [0051]; Fig. 20, “table 2000 can include sets of tuning settings (e.g., a tuning state) for the variable reactance elements of a matching network, where the sets are derived from VSWR measurements and are correspond to constant VSWR circles”, [0076]; this VSWR table may be in a form as suggested by Spears et al (Figs. 4-5) to give specific tuning element settings corresponding to different frequency bands, different VSWR circles, and different phases on a VSWR circle)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Spears et al into the modified system or method of Pecen et al and Caimi et al in order to enable a tunable matching network using a lookup table for selecting tuning element settings corresponding to different frequency bands, different VSWR circles, and different phases on a VSWR circle. The combination of Pecen et al, Caimi et al and Spears et al also teaches other enhanced capabilities.
	The combination of Pecen et al, Caimi et al and Spears et al further teaches:
	select an initial control code as a default adjustment code based on a voltage standing wave ratio measurement (VSWR) for generating an initial control signal,
	receive the sensor signal responsive to the initial control code, and
	based on the sensor signal select a subsequent control code from the sequence of further control codes for adjusting an impedance of the variable impedance matching circuit.
Pecen et al, “identifying a group of sets of tuning values associated with a particular Voltage Standing Wave Ratio (VSWR) circle and further identifying a target set of tuning values among the group based on its particular calculated or otherwise obtained VSWR”, [0020]; “determining, by a processor, a first VSWR and selecting, by the processor, a VSWR circle from among a group of VSWR circles based on the first VSWR”, “selecting, by the processor, a set of tuning settings from among the group of sets of tuning settings responsive to a second VSWR determined for the set of tuning settings satisfying a VSWR threshold”,  [0023])

Regarding claims 2 and 17, the combination of Pecen et al, Caimi et al and Spears et al teaches its/their respective base claim(s).
The combination further teaches the apparatus according to claim 1,
wherein the plurality of control codes are arranged in one or more code sets,
wherein each code set comprises a plurality of control codes comprising impedance adjustment information associated with a same predetermined voltage standing wave ratio value and a different predetermined phase offset value.
(Pecen et al, Spears et al, see comments on claim 1; Fig. 4, different phases on a constant VSWR circle)

Regarding claims 4, 18 and 22, the combination of Pecen et al, Caimi et al and Spears et al teaches its/their respective base claim(s).
The combination further teaches the apparatus according to claim 1, wherein the at least one control code comprises impedance adjustment information for adjusting an 
(Spears et al, Figs. 4-5, different sets of tuning element settings correspond to different complex impedance load)

Regarding claims 5, 12, 19 and 23, the combination of Pecen et al, Caimi et al and Spears et al teaches its/their respective base claim(s).
The combination further teaches the apparatus according to claim 4, wherein the impedance adjustment information comprises at least one of a capacitance value and an inductance value for adjusting the impedance of the variable impedance matching circuit.
(Pecen et al, Fig. 19, “The sets of tuning values can be in different forms, such as sets that include two capacitor values and an inductor value for a matching network including two variable capacitors and a variable inductor”, [0023])

Regarding claim 9, the combination of Pecen et al, Caimi et al and Spears et al teaches its/their respective base claim(s).
The combination further teaches the apparatus according to claim 1, wherein the control module is configured to select the sequence of further control codes based on a predetermined voltage standing wave ratio value and a predetermined phase value associated with the default control code.
(Pecen et al, Spears et al, see comments on claim 1; Pecen et al, Fig. 4, different phases on a constant VSWR circle)

Regarding claim 10, the combination of Pecen et al, Caimi et al and Spears et al teaches its/their respective base claim(s).
The combination further teaches the apparatus according to claim 1, wherein each further control code in the sequence of further control codes comprises
impedance adjustment information associated with a further predetermined voltage standing wave ratio value and
a further predetermined phase value lying within a threshold range of the predetermined voltage standing wave ratio value and
a predetermined phase value associated with the impedance adjustment information of the default control code.
(Pecen et al, Fig. 4, different phases on a constant VSWR circle; Spears et al, Figs. 4-5)

Regarding claim 11, the combination of Pecen et al, Caimi et al and Spears et al teaches its/their respective base claim(s).
The combination further teaches the apparatus according to claim 1,
wherein the control module is configured to select a control code as a default control code and to generate an adjusted control code based on an adjustment of the impedance adjustment information of the default control code,
wherein the adjusted control code is used for generating a further control signal for adjusting an impedance of the variable impedance matching circuit.
(Pecen et al, Spears et al, see comments on claim 1)

Regarding claim 13, the combination of Pecen et al, Caimi et al and Spears et al teaches its/their respective base claim(s).
The combination further teaches the apparatus according to claim 11, wherein the control module is configured to update a code set with an adjusted control code comprising adjusted impedance information if the sensor signal indicates that an increase in power of the electromagnetic signal is produced based on the adjusted control code.
(Pecen et al, Spears et al, see comments on claim 1; Pecen et al, Fig. 4, “2. Search VSWR circles for data structure containing closest VSWR value; 3. Search VSWR circle element data, obtaining VSWR for each element set via table”, [0051], for a constant VSWR circle, search for tuning values for a constant Pr)

Regarding claim 14, the combination of Pecen et al, Caimi et al and Spears et al teaches its/their respective base claim(s).
The combination further teaches the apparatus according to claim 11, wherein the control module is configured to select an adjusted control code comprising adjusted impedance information as the default control code if the sensor signal indicates that an increase in power of the electromagnetic signal is produced based on the adjusted control code.
(Pecen et al, Spears et al, see comments on claim 1; “the received power at baseband and the reflected power measured at RF, for the most part, can be available and can be used in dynamically matching the antenna using a pre-defined table of data”, [0052], for 

Regarding claim 15, the combination of Pecen et al, Caimi et al and Spears et al teaches an apparatus for providing a control signal for a variable impedance matching circuit, comprising:
a control module configured to generate a control signal for adjusting an impedance of a variable impedance matching circuit coupled to an antenna module,
wherein the control module is configured to
	select an initial control code as a default adjustment code based on an initial criteria for generating an initial control signal,
	receive a sensor signal responsive to the initial control code, wherein the sensor signal is received from a sensor circuit located in proximity to the antenna module, wherein the sensor signal comprises information related to a power of an electromagnetic signal radiated by the antenna module,
	\\select a sequence of further control codes for generating a sequence of further control signals, wherein the further control codes loop around the initial control code with respect to criteria relating to impedance adjustments for adjusting an impedance of the variable impedance matching circuit, and\\
	select a subsequent control code from the sequence of further control codes based on the sensor signal.
(Pecen et al, Caimi et al, Spears et al: see comments on claim 1)
	The combination of Pecen et al, Caimi et al and Spears et al further teaches:

(Pecen et al, tables, [0058-0060]; started from the initial tuning element setting, iteratively search for a tuning element setting for finding a desired VSWR, e.g., from lookup table 2000 (Fig. 20) => “loop around the initial control code…”;  Spears et al, Figs. 4-5, “Adaptive impedance matching modules (AIMMs) sense continually sense impedance mismatch and retune the impedance for any changed conditions. AIMMs may take up to 20 iterative steps to converge on the best impedance match, such as by using gradient search methods”, [0005])

Regarding claim 16, the combination of Pecen et al, Caimi et al and Spears et al teaches its/their respective base claim(s).
The combination further teaches the apparatus of claim 15, wherein the control circuit is configured to select the initial control code and the sequence of further control codes from a plurality of control codes stored in a memory circuit.
(Pecen et al, Caimi et al, Spears et al: see comments on claim 1)

Regarding claim 20, the combination of Pecen et al, Caimi et al and Spears et al teaches a user equipment (UE) device, comprising:
baseband circuitry configured to generate digital baseband signals;

an antenna configured to receive and transmit the radio frequency signals;
a variable impedance matching circuit coupled between the transceiver circuit and the antenna;
(Pecen et al, Fig. 3, 6 and 21;  Spears et al, Fig. 1)
a sensor circuit located in proximity to the antenna , wherein the sensor circuit is configured to sense a power of an electromagnetic signal radiated by the antenna and generate a sensor signal communicative thereof,
wherein the transceiver circuit comprises a circuit for providing a control signal for the variable impedance matching circuit, the circuit comprising:
	a control module configured to generate a control signal for adjusting an impedance of a variable impedance matching circuit coupled to an antenna module,
	wherein the control module is configured to
		access a memory circuit configured to store sets of control codes each comprising an initial code and a sequence of further control codes having a predetermined relationship with respect to the initial code
		select an initial control code as a default adjustment code based on an initial criteria for generating an initial control signal,
		receive the sensor signal responsive to the initial control code, and
		select a sequence of further control codes for generating a sequence of further control signals, wherein the further control codes loop around the 
		select a subsequent control code from the sequence of further control codes based on the sensor signal.
(Pecen et al, Caimi et al, Spears et al: see comments on claim 1)

Regarding claim 21, the combination of Pecen et al, Caimi et al and Spears et al teaches its/their respective base claim(s).
The combination further teaches the apparatus of claim 20,
	wherein the plurality of control codes are arranged in one or more code sets,
	wherein each code set comprises a plurality of control codes comprising impedance adjustment information associated with a same predetermined voltage standing wave ratio value and a different predetermined phase offset value.
(Pecen et al, Spears et al, see comments on claim 1; Pecen et al, Fig. 4, different phases on a constant VSWR circle)

Regarding claim 22, the combination of Pecen et al, Caimi et al and Spears et al teaches its/their respective base claim(s).
The combination further teaches the apparatus of claim 20, wherein the at least one control code comprises impedance adjustment information for adjusting an impedance of at least one adjustable impedance component of the variable impedance matching circuit.
Pecen et al, tables, [0058-0060]; started from the initial tuning element setting, iteratively search for a tuning element setting for finding a desired VSWR, e.g., from lookup table 2000 (Fig. 20) => “loop around the initial control code…”;  Spears et al, Figs. 4-5)

Claim 3 are rejected under 35 U.S.C. 103 as being unpatentable over Pecen et al (US2014/0227981) in view of Caimi et al (US2006/0281423) and further in view of Spears et al (US2012/0056689) and Dakshinamurthy et al (US2015/0155894).

Regarding claim 3, the combination of Pecen et al, Caimi et al and Spears et al teaches its/their respective base claim(s).
The combination does not explicitly disclose the apparatus according to claim 1, wherein the control module is configured to select different control codes from the sequence of further control codes for generating the control signal at a time interval of between 10 us to 30 us.
However, Dakshinamurthy et al teaches the apparatus according to claim 1, wherein the control module is configured to select different control codes from the sequence of further control codes for generating the control signal at a time interval of between 10 us to 30 us.
(Dakshinamurthy et al, Fig. 1, 210, 230; Fig. 5, TX power settling 520 = AT (antenna tuner) update 340 in time; “A settling period 520 is typically allowed at the start of the Tx power change, during which the expected degradation during the power change is tolerated. For example, a settling time of 20 us is allotted in the Long Term Evolution 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Dakshinamurthy et al into the modified system or method of Pecen et al, Caimi et al and Spears et al in order to enable a tunable antenna matching network with a fast update time to support high transient speed PA operations. The combination of Pecen et al, Spears et al and Dakshinamurthy et al also teaches other enhanced capabilities.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/3/2020 has been entered.


Response to Arguments
Applicant's arguments filed on 11/3/2020 with respect to one or more of the pending claims have been fully considered but are moot in view of the new ground(s) of rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANXUN (JAMES) YANG whose telephone number is (571)272-9874. The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571)272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIANXUN YANG/
Primary Examiner, Art Unit 2664				3/8/2021